United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Elmer, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 15-1524
Issued: August 10, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 2, 2015 appellant, through counsel, filed a timely appeal of a February 17, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established an injury causally related to an August 15,
2013 employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

On appeal counsel argues that appellant provided prima facie evidence, both factually
and medically, establishing her traumatic injury claim. In the alternative, he argues that OWCP
abused its discretion in failing to develop the medical evidence.
FACTUAL HISTORY
On August 15, 2013 appellant, then a 54-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that at 8:20 a.m. on August 15, 2013 she sustained a back sprain
while attempting to lift a tub of mail off of a rack.
In an August 15, 2013 report, Dr. Stanley L. Bagan, a treating physician specializing in
internal medicine, noted that appellant was seen for a work injury to her left upper back.
Appellant related that she had developed left upper back pain and spasm due to lifting magazines
from a shelf. He found appellant totally disabled.
Dr. Bagan, in an August 19, 2015 disability note, reported that appellant was currently
disabled from work until further evaluation by an orthopedic specialist.
By correspondence dated August 28, 2013, OWCP informed appellant that when it had
initially received her claim it appeared to be a minor injury. As appellant had not returned to
work in a full-time capacity, it reopened her claim for consideration of the merits. OWCP
informed appellant that the medical evidence was insufficient to establish her claim. It advised
her as to the medical evidence required to establish her claim and afforded her 30 days to provide
the requested evidence.
Appellant submitted an August 29, 2013 physical therapy note from Ashley G. Miller, a
physical therapist.
In an August 20, 2013 report, Dr. Rahul V. Shah, an examining Board-certified
orthopedic surgeon, diagnosed employment-related thoracic pain and thoracic and lumbar
sprains/strains. Appellant related that the injury occurred on August 15, 2013 as the result of
lifting a tub of mail down from a shelf. She heard a pop in her back, reported it, and stopped
work. Physical examination findings included thoracic lumbar junction spasm, negative straight
leg raise, and femoral stretch tests. Dr. Shah opined that appellant’s thoracic pain was emanating
from her cervical sprain/strain.
In a progress note dated September 10, 2013, Dr. Shah diagnosed employment-related
thoracic and lumbar sprains/strains and possible left-sided T12 radiculopathy. He reported that
appellant was seen for a follow-up on her employment-related thoracic strain/sprain and noted
that she was currently not working. A review of a lumbar magnetic resonance imaging (MRI)
scan revealed lumbago. Dr. Shah reported that appellant was capable of performing sedentary
work with restrictions.
By decision dated October 8, 2013, OWCP denied appellant’s claim as it found she had
failed to establish that a diagnosed condition causally related to the August 15, 2013 incident.
In a form dated October 22, 2013, appellant requested reconsideration.

2

In progress notes dated September 27, 2013, Dr. Shah diagnosed thoracic and lumbar
strains/sprains due to an employment injury. Physical examination findings reiterated thoracic
lumbar junction spasm, negative straight leg raise, and femoral stretch tests. Dr. Shah reviewed
MRI scans of the lumbar and thoracic spine which revealed minimal L2-3 degenerative
retrolisthesis, prominent L3-4 lateral broad-based disc protrusion/disc herniation, mild-tomoderate L2-4 central spinal stenosis, L4-5 moderate central spine stenosis, T9-10 small left
paracentral disc herniation with disc fragment, T8-9 mild central disc protrusion, T9-10 minimal
left paracentral disc protrusion, and T3-4 minimal right paracentral disc protrusion. He opined
that appellant was capable of performing sedentary work with minimal standing and walking and
lifting no more than 10 pounds.
Dr. Shah, in progress notes dated October 15 and 22, 2013, noted that appellant was seen
for thoracic pain and noted an August 15, 2013 injury date. In October 23, 2013 notes, he noted
that she felt a pop in her back on August 15, 2013 while lifting mail from one cart to another
cart. Dr. Shah attributed appellant’s thoracic sprain, T8-9 left-side disc protrusion, and T8-9 leftsided radiculopathy to the August 15, 2013 work incident. Examination findings and work
restrictions were unchanged from the prior report.
In an October 21, 2013 statement, a customer service supervisor related that on
August 15, 2013 appellant stated that she injured her back and that another carrier was called to
do her route so that appellant could see a doctor.
On October 28, 2013 OWCP received an undated statement from another coworker, who
observed appellant on August 15, 2013 standing by a tub of mail and complaining that she hurt
her back lifting a tub of flats down from a shelf.
In a November 12, 2013 progress report, Dr. Shah reiterated the injury and medical
history and physical examination findings found in his prior reports. He diagnosed thoracic pain,
lumbago, sciatica, employment-related thoracic and lumbar sprains/strains, and left-sided T12
radiculopathy. Dr. Shah also diagnosed L3-4 right-sided stenosis of unknown cause.
By decision dated December 18, 2013, OWCP denied reconsideration.
Subsequent to the December 18, 2013 decision, OWCP received a December 24, 2013
progress note from Dr. Shah providing an update on appellant’s condition.
By letter dated August 6, 2014, appellant’s counsel requested reconsideration.
In a March 5, 2014 report, Dr. Shah reported that appellant was first seen on August 20,
2013 for an employment injury sustained as the result of lifting a tub of mail down off a shelf.
He described the medical treatment from the date of injury until she was seen by him on
February 25, 2014 for pain and persistent discomfort including the history of injury and
diagnoses received. Dr. Shah noted that, based on the mechanism of injury, subsequent findings
described in the report and appellant’s improvement with thoracic epidural steroid injection, that
it was clear that the cause of her injuries was the bending and twisting while she was pulling a
mail bin.

3

By decision dated February 17, 2015, OWCP found the evidence submitted by appellant
insufficient to establish modification, found discrepancies in the description of how the injury
occurred, and thus, the factual portion of fact of injury had not been established. It further found
Dr. Shah’s description of how the injury occurred and appellant’s description of how the injury
occurred were inconsistent and cast serious doubt on the validity of her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
OWCP regulations, at 20 C.F.R. § 10.5(ee) define a traumatic injury as a condition of the
body caused by a specific event or incident or series of events or incidents within a single
workday or shift.6 To determine whether a federal employee has sustained a traumatic injury in
the performance of duty it must first be determined whether a fact of injury has been
established.7 First, the employee must submit sufficient evidence to establish that he or she
actually experienced the employment incident at the time, place, and in the manner alleged.8
Second, the employee must submit sufficient evidence, generally only in the form of medical
evidence, to establish that the employment incident caused a personal injury.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.10 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.11 The opinion of the physician must be based on a complete
3

5 U.S.C. § 8101 et seq.

4

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

20 C.F.R. § 10.5(ee); Ellen L. Noble, 55 ECAB 530 (2004).

7

B.F., Docket No. 09-60 (issued March 17, 2009); Bonnie A. Contreras, supra note 3.

8

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

9

C.B., Docket No. 08-1583 (issued December 9, 2008); D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra
note 3.
10

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB
642 (2006).
11

J.J., Docket No. 09-27 (issued February 10, 2009); Michael S. Mina, 57 ECAB 379 (2006).

4

factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.12
ANALYSIS
On August 15, 2013 appellant filed a traumatic injury claim alleging that on that day she
sustained a back sprain due to lifting a tub of mail off of a shelf/rack. OWCP by decisions dated
October 8 and December 18, 2013 denied appellant’s claim finding that she had not established
that the August 15, 2013 incident caused or aggravated a back sprain. By decision dated
February 17, 2015, it found the evidence sufficient to establish modification, but denied the
claim as it found appellant had failed to establish that the August 15, 2013 incident occurred as
alleged due to inconsistencies in the case record regarding the claimed injury.
The Board finds that appellant has established the factual aspect of the claimed
August 15, 2013 injury. Statements from a supervisor and a coworker are supportive of
appellant’s description of how the August 15, 2013 incident occurred. The Board finds that
Dr. Shah’s description of the August 15, 2013 incident does not vary greatly from appellant’s
description. Dr. Shah describes the incident as occurring while lifting mail down off a shelf,
which is consistent with appellant’s statement on her CA-1 form and her coworker’s statement.
In explaining why he thought the diagnosed conditions were employment related, Dr. Shah
attributed them to bending and twisting while pulling mail off a shelf. Thus, contrary to
OWCP’s finding in its February 17, 2015 decision, the Board finds that appellant has established
an employment incident during her scheduled work shift on August 15, 2013.13
Given that appellant has established a work incident in the form of lifting mail down
from a shelf on August 15, 2013 the case shall be remanded to OWCP to consider whether the
medical evidence of record establishes a medical condition due to that incident. After this
further development, OWCP shall issue a de novo decision regarding appellant’s claimed August
2013 work injury.
CONCLUSION
The Board finds that this case is not in posture for decision. The weight of the factual
evidence established that the August 15, 2013 incident occurred as alleged. OWCP must now
determine whether the medical opinion evidence establishes that this incident caused an injury.

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

Thelma Rogers, 42 ECAB 866 (1991).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 17, 2015 is set aside and the case remanded to OWCP
for proceedings consistent with this decision of the Board.
Issued: August 10, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

